FILED
                             NOT FOR PUBLICATION                            FEB 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS MORALES,                               No. 11-15809

               Plaintiff - Appellant,            D.C. No. 4:08-cv-04441-PJH

  v.
                                                 MEMORANDUM *
ROBERT A. HOREL, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose Luis Morales, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants were deliberately indifferent to his serious medical needs. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment for defendants

Pompan, Risenhoover, and Duncan because Morales failed to raise a genuine

dispute of material fact as to whether defendants’ treatment of Morales’s right knee

constituted deliberate indifference. See id. at 1057-58 (deliberate indifference

occurs when the prison official knows of and disregards an excessive risk to the

inmate’s health and safety; a mere disagreement between a prisoner and medical

personnel over the proper course of treatment fails to establish deliberate

indifference). Morales does not challenge the dismissal of the other defendants

named in his original complaint.

      The district court did not abuse its discretion by denying Morales’s motion

for appointment of counsel because Morales failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement).

      Morales’s remaining contentions are unpersuasive.

      The district court did not mention Morales’s state law claim in the order

granting summary judgment. We deem the state law claims to have been

dismissed without prejudice. See 28 U.S.C. § 1367(c)(3).

      AFFIRMED.

                                          2                                    11-15809